DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed April 8, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-2, 4-7, 9-11, and 31-33 are allowable over the references of record for at least the following reasons:
	Claim 1: a capture element of wicking material extending around the inner circumferential chamber wall and extending adjacent to the plurality of stacked discs and between the oil outlet and air outlet, the capacitive wicking material configured to intercept and capture oil ejected from the stacked discs and to draw it downwardly in the chamber proximate to a bottom of the housing.
	The closest prior art is the Ishida reference.  The Ishida reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Ishida reference to arrive at the language of amended independent claim 1 would frustrate the purpose of the Ishida reference.  The Ishida reference discloses longitudinal ribs (24) on the inside of cylindrical body cover (22) for moving oil in a downward direction.  If the Ishida reference were modified to use a wicking material all around the circumference of the cylindrical body cover (22), then the complexity of the cylindrical body cover (22) would be greatly increased from simply being able to be injection molded longitudinal ribs (24).  This would frustrate the purpose of the cylindrical body cover (22) to provide simple and effective longitudinal ribs (24) for transporting oil.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747